Citation Nr: 1629006	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  06-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for lumbar strain with degenerative disc disease L4-L5.
 
2. Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Marine Corps from July 2000 to July 2004.

This matter is before the Board of Veterans' Appeals  (Board) from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This matter was previously remanded by the Board in September 2010 and February 2012 for additional evidentiary development.  

In the Board's February 2012 Remand, it found that the issue of TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, that issue is also now before the Board.  

The Veteran and his representative have submitted a June 2016 waiver of AOJ consideration of additional evidence submitted after the most recent Supplemental Statement of the Case (SSOC) in June 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing and Virtual VA (VVA) systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1. For the entire period on appeal the Veteran's lumbar strain with degenerative disc disease manifested with functional limitation consistent with forward flexion of the thoracolumbar spine less than 60 degrees; but not forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.

2. Since October 30, 2015, the Veteran's lumbar strain with degenerative disc disease was productive of radiculopathy of the right lower extremity best characterized as mild incomplete paralysis of the sciatic nerve. 
 
3. The Veteran is service-connected for lumbar strain with degenerative disc disease, rated at 20 percent; radiculopathy of the right lower extremity, rated at 10 percent; tinnitus, rated at 10 percent; right hand burn, rated at 10 percent; left ankle condition, rated at 10 percent; right anterior thigh scar, rated as noncompensable; left groin scar, rated as noncompensable; and left knee patellofemoral pain syndrome, rated as noncompenesable; for a combined disability rating of 50 percent. 
 
4. Service-connected disabilities are not sufficient by themselves to preclude the Veteran from securing or following any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a disability rating in excess of 20 percent for lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2. Effective October 30, 2015, the criteria for a separate 10 percent evaluation for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).
 
3. The criteria for a finding of TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in February 2012.  The Board instructed the RO to: (1) contact the Veteran requesting he complete a VA Form 21-8940; (2) obtain updated VA treatment records; (3) schedule the Veteran for an appropriate VA examination; and (4) readjudicate the claims.

VA sent the Veteran an April 2013 letter enclosing a VA Form 21-4142 and notifying him of the evidence necessary for his TDIU claim.  Updated VA treatment records were obtained and associated with the file.  The Veteran was scheduled for and attended May 2015 and October 2015 VA spine and neurological examinations.  
The matter was readjudicated in a June 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).




II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the claims period, most recently in April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private records, and VA treatment records with the file. The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) .

A VA examination for the Veteran's back condition and TDIU claim on appeal was most recently afforded in October 2015.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent examination does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of his disabilities on appeal.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria. See id.   

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

The Veteran's Claim

The November 2004 rating decision on appeal granted entitlement to service connection for the Veteran's lumbar strain with degenerative disc disease with a 20 percent evaluation, effective July 24, 2004.  The Veteran has appealed this initial evaluation under Diagnostic Code 5242, for degenerative arthritis of the spine.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background

At an August 2004 pre-discharge examination, the Veteran reported low back pain that was aching and sharp.  He also reported that pain radiated to the lower extremities with tingling and numbness.  X-rays were negative.  Pain happened about 3 times per day and lasted approximately 3 hours at a time, with an intensity of 10 out of 10.  The Veteran reported difficulty with daily activities as he cannot do heavy gardening or push a lawnmower.  

Neurological examination revealed good tone bilaterally with no atrophy or fasciculation.  Strength was normal.  Sensation was intact and reflexes were normal.  Range of motion testing resulted in flexion 40 degrees with pain at 40 degrees and extension 20 degrees with pain at 20 degrees.  Range of motion was no additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis.  The Veteran was diagnosed with lumbar strain with mild degeneration at L4-L5.  Objectively, the Veteran had tenderness with limited range of motion but no muscle spasm or radiculopathy.  He had normal gait and posture with no evidence of intervertebral disc syndrome.  

At an October 2007 VA examination, the Veteran reported pain of 2 to 3 out of 10.  He denied flare-ups.  There were no bladder, bowel, or erectile complaints.  The Veteran did not use walking or assistive device.  There was no functional impairment.  Physical examination revealed normal lordosis, with limbs, posture, and gait within normal limits.  The Veteran denied range of motion testing because he believed it would hurt his back.  As a result, range of motion testing was not performed and the examiner could not consider the DeLuca factors.  

Neurological examination revealed sensation within normal limits, no atrophy, normal muscle tone and strength, and normal reflexes.  The Veteran reported sharp pain in both lower extremities at times, involving the bilateral sciatic nerves.  The examiner diagnosed degenerative disc disease by history only.  While the Veteran reported pain down the legs, the examiner stated he had "no way of proving it."  

At a November 2008 VA examination, lumbar spine x-ray revealed normal spine.  The Veteran reported sharp pain, which felt hot at times.  He reported that pain radiates to the right lower extremity, especially the great toe.  Intensity was reported as 1 or 2 out of 10 while sitting at ease in the office.  He reported flares to 10 out of 10, which occurred one or two times per year.  More frequent flares of several times per week reached a 5 or 6 out of 10.  Reported causes of the flares were stress, excessive twisting, and even sneezing and coughing.  Impact was moderate on everyday life.  The examiner reported no constitutional symptoms associated with the back.  The Veteran did not use assistive devices or a back brace.  He was able to walk up to two miles without difficulty when he did not have a flare up.  

Physical examination revealed normal spine with slight flattening of the lumbar lordosis.  Range of motion was flexion 90 degrees and extension 30 degrees.  There was no apparent additional functional impairment following repetitive use and the DeLuca factors were negative.  Neurologic examination revealed normal straight leg raising, no sensory deficits, normal reflexes, normal strength, and no neurological deficits.  The examiner noted lumbar spine pain secondary to a disk protrusion between the fourth and fifth lumbar vertebra with some irritation of the L5 nerve root into the right lower extremity.  

At a July 2011 VA examination, the Veteran reported mid lower back pain with rare episodes of radiation to the right lower extremity.  He reported difficulty with prolonged walking and used a cane.  He could stand for about 20 minutes with some numbness and tingling in the right leg, but he had not been incapacitated.  He had normal bowel and bladder function.  The Veteran reported "throwing out" his back in July 2011 and was seen in the emergency room for 10 out of 10 pain and pins and needles sensation.  The Veteran reported pain radiating to both hips and into the right lateral thigh.  He was prescribed a cane and gait training.  The examiner reported that he had not had a nerve conduction study. 

Physical examination revealed a normal gait when using a cane.  There was some tenderness over the lower lumbar spine but no significant muscle spasm or tenderness was evident.  The examiner reported that the Veteran moved fairly easily with no indication of significant pain as he dressed and undressed.  Range of motion findings were flexion 45 degrees with some stiffness and extension 10 degrees.  There was no strength or coordination deficit, endurance was normal with no fatigue after multiple trials.  There was no further impairment due to pain evident.  Strength was normal, there was no atrophy or asymmetry, sensation was intact, tendon reflexes were normal.  Straight let raise was negative bilaterally.  Diagnostic testing revealed no lumbar spine abnormalities.  The examiner diagnosed muscular ligament strain of the lumbar spine with episodic spasms and sciatica.  There was no indication of specific radicular involvement.  During flare ups the Veteran had significantly worse pain, but otherwise there was only mild impairment in sports and recreational activity.  

At a May 2015 VA examination, the Veteran reported that in 2013 he experienced low back pain of 4 out of 10 and right lower extremity pain.  Of all his pain, 60 percent was in the low back and 40 percent was in the right lower extremity and this continues with occasional tingling in the right foot.  The Veteran reported flare ups which occurred 30 times per year and last for 4 hours at a pain level of 10 out of 10.  Range of motion testing found flexion at 80 degrees with objective evidence of pain at 40 degrees, and extension 25 degrees with objective evidence of pain at 20 degrees.  Repetitive use testing was performed, but did not result in additional limitation of motion.  The examiner did note functional loss and/or impairment due to less movement than normal and pain on movement.  There was tenderness or pain to palpation.  The Veteran did have guarding or muscle spasm, but did not result in abnormal gait or spinal contour.  Muscle strength was normal and there was no atrophy.  Reflex and sensory examinations were normal.  Straight leg tests were negative.  The Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.  There were no neurologic abnormalities such as bowel or bladder problems.  The Veteran did not have intervertebral disc syndrome or incapacitating episodes.  The Veteran did regularly use a brace.  The examiner concluded that the Veteran's back condition did not impact his ability to work.  The examiner did note that during flare ups, pain and fatigability could significantly limit functional ability.  

At an October 2015 VA examination, the Veteran reported lower back pain on a daily basis and that his right leg had been noticeably weak at times.  The Veteran reported increased lower back and sacral pain with prolonged sitting.  He denied bowel, bladder, or sexual dysfunction related to his lower back.  The Veteran reported being employed full time as a truck driver.  The Veteran reported flare ups which in his own words resulted in increased pain, stiffness, and radiculopathy.  He reported functional impairment due to stiffness.  Range of motion testing found flexion 60 degrees and extension 10 degrees.  Pain was noted on movement and on weight bearing.  There was localized tenderness or pain on palpation.  Repetitive use testing was performed but did not result in additional loss of function or range of motion.  The examiner noted that he was unable to say without resort to speculation if pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran did have muscle spasm and tenderness, but did not result in abnormal gait or spinal contour.  There was no guarding.  There was no muscle atrophy.  Reflexes were hypoactive in the right knee.  Muscle strength was 4 out of 5 in right hip flexion, right knee extension, and right ankle plantar flexion and dorsiflexion, but normal in all other movement.  

Sensory examination was normal in the upper anterior thighs and thighs and knees, but decreased in the right lower leg/ankle and right foot and toes.  Straight leg testing was positive in the right leg and negative in the left leg.  The examiner noted radicular pain or other symptoms due to radiculopathy.  There was mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity.  There were no other signs or symptoms of radiculopathy.  The examiner noted mild radiculopathy of the bilateral lower extremities.  There was no ankylosis or other neurologic abnormalities.  The Veteran did have IVDS, but has not required bed rest prescribed by a physician in the past 12 months.  The Veteran did not use an assistive device.  

Lumbar Strain with Degenerative Disc Disease

The Board has reviewed additional treatment records and has considered them in rendering its decision. 

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent for any period on appeal is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 20 percent evaluation, but no greater.  Forward flexion is greater than 30 degrees at all times and there is no evidence of ankylosis. 

With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, to the degree that the Veteran's range of motion was limited upon repetitive motion, the findings did not closely approximate the criteria for a higher rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted at times during the examinations.  However, even with pain, the Veteran's flexion was not limited to less than 30 degrees at any time as contemplated by a higher rating.  The Veteran did report flare ups resulting in increased limitations temporarily, but has not reported any episodes of giving way or falling due to his back.  There is no evidence of ankylosis, even when considering additional limitation due to flare ups or upon repetitive use.

Further, to the extent that the evidence suggests that he experiences debilitating episodes of intervertebral disc syndrome (IVDS) or markedly severe flare-ups of back pain, the record is devoid of any findings that the Veteran has experienced incapacitating episodes as contemplated by the rating criteria, or episodes of the durations required to warrant even a compensable evaluation.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, IVDS Rating Formula, Note (1).  While the Board notes that the Veteran reported flare-ups of terrible pain, there is no evidence that these resulted in incapacitating episodes.

Radiculopathy

As noted, when considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  After a review of the medical evidence, the Board finds that a separate evaluation for radiculopathy of the right lower extremity is warranted, effective October 30, 2015, the date of the VA examination first objectively diagnosing the Veteran with radiculopathy.  Although the Veteran experienced subjective symptoms of pain that radiated into his leg as early as August 2004, neurological testing (straight leg raise, reflex testing, presence of atrophy, etc.) remained normal throughout the appeal, until October 2015. 

Under DC 8720, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent disability rating is warranted for severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent disability rating is warranted when there is complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 38 C.F.R. 4.124a , Diagnostic Code 8520. The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The October 2015 VA examiner indicated the severity of the Veteran's right lower extremity radiculopathy as mild, consistent with a 10 percent evaluation.  In doing so, the examiner noted mild numbness, mild intermittent pain, and mild paresthesias and/or dysesthesias.  The Veteran did not experience constant pain.  There was no constant pain, intermittent pain, mild paresthesias and/or dysesthesias, or numbness of the left lower extremity.  While the examiner did check mild for severity of radiculopathy of the left lower extremity, the Board finds that this was likely in error, as the examiner had not noted any symptoms of radiculopathy of the left lower extremity.  In reaching this finding, the Board notes previous VA examinations in which the Veteran complained of right leg pain and tingling.  While the Board notes such complaints, the October 2015 VA examination provides the first diagnosis of right leg radiculopathy.  As recently as the May 2015 VA examination, the Veteran did not have a diagnosis of radiculopathy.

Consequently, the Board finds that a separate 10 percent evaluation is warranted under DC 8720 for radiculopathy of the right lower extremity from October 30, 2015, the date of the VA examination showing symptoms of right leg radiculopathy characterized as mild.  See 38 C.F.R. § 4.124a.  A higher evaluation is not warranted as there is no evidence that the Veteran's radiculopathy is moderate.

Aside from radiculopathy of the right lower extremity, there is no medical evidence or lay report of bowel, bladder, or other objective neurologic abnormalities associated with the spinal disability throughout the appeal period, so additional ratings are not warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for all conditions currently on appeal. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229   (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for the Veteran's back condition that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition on appeal with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and include consideration of all his complaints.  These include functional limitation as a result of limitations in range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  In addition, factors related to the Veteran's neurological symptoms have been considered in awarding a separate evaluation for radiculopathy of the right lower extremity as explained above.  Thus, the Veteran's current symptoms are contemplated by the schedule. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson .

IV. TDIU

A TDIU may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.

The Veteran is currently in receipt of service connection for lumbar strain with degenerative disc disease, rated at 20 percent; radiculopathy of the right lower extremity, rated at 10 percent (as of this decision); tinnitus, rated at 10 percent; right hand burn, rated at 10 percent; left ankle condition, rated at 10 percent; right anterior thigh scar, rated as noncompensable; left groin scar, rated as noncompensable; and left knee patellofemoral pain syndrome, rated as noncompenesable.  His new combined rating is 50 percent.  


The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

During the Veteran's most recent October 2015 VA examination, the Veteran reported that he was employed full-time as a truck driver.  The Veteran has not since indicated that he is no longer employed, or that his employment is marginal.  The VA Form 21-8940 Application for Increased Compensation Based on Unemployability of record, dated July 2013, indicates that the Veteran was also employed.  There is no evidence of record that shows the Veteran is no longer employed.  Because the Veteran remains gainfully and fully employed, entitlement to TDIU is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for lumbar strain with degenerative disc disease L4-L5 is denied.

Effective October 30, 2015, a separate 10 percent evaluation for radiculopathy of the right lower extremity is granted, subject to the regulations governing monetary awards.

Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU) is denied. 


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


